TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00041-CR






Guadalupe M. Espinoza, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT


NO. 97-065-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to an indictment accusing him of felony driving while intoxicated
and true to enhancement paragraphs alleging two previous felony convictions.  Pursuant to a plea bargain
agreement, the court assessed punishment at imprisonment for twenty-five years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
advancing contentions which counsel says might arguably support the appeal.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  A discussion of the contentions advanced in counsel's brief would serve no beneficial
purpose.

The judgment of conviction is affirmed.


Before Chief Justice Yeakel, Justices Aboussie and Jones

Affirmed

Filed:   August 13, 1998

Do Not Publish